Citation Nr: 0501527	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-34 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Waco, Texas



THE ISSUE

Entitlement to reimbursement for the cost of air conditioning 
in the purchase of an automobile with adaptive equipment.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1978 to June 1986, with seven years prior active duty.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination by the 
Department of Veterans Affairs (VA) Prosthetic and Sensory 
Aids Service at the VA Medical Center (VAMC) in Waco, Texas, 
which is the agency of original jurisdiction (AOJ). 


FINDING OF FACT

1.  The veteran is entitled to automobile adaptive equipment 
by virtue of having service connected loss of use of the left 
foot.

2.  The Under Secretary of Health or a designee has not 
determined that automobile air conditioning is deemed 
necessary for the health and safety of the veteran.


CONCLUSION OF LAW

The criteria for establishing entitlement to reimbursement 
for the cost of air conditioning as automotive adaptive 
equipment are not met.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. §§ 3.808, 17.156, 17.157 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

VCAA
 
Initially, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Notably, however, it does not appear that the VCAA applies in 
the instant case.  In. Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
does not apply to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Likewise in the 
matter at hand the statute at issue is not found in Chapter 
51 (but in Chapter 39).

While it appears the provisions of the VCAA do not apply in 
claims adjudicated under Chapter 39, the record does show the 
veteran was sent a July 2004 statement of the case (SOC) 
informing him of the controlling law, identifying the 
evidence of record, and essentially apprising him of what 
must be shown for him to prevail in his claim.  Information 
and argument he submitted show that he is well aware of the 
process for obtaining reimbursements and the documents in his 
claims file show he is quite familiar with the record and the 
appeals process. 

Regardless, the critical fact in this case is not in dispute.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
circumstances of this case, any additional development or 
notification could serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Factual Background, Criteria, and Analysis

It is not in dispute that the veteran is entitled to 
automobile adaptive equipment.  He has established such 
entitlement by virtue of having established service 
connection for loss of use of the left foot (due to 
dropfoot).  The matter at hand involves his claim that his 
reimbursed adaptive equipment should include air conditioning 
which he needs because he has service connected asthma.  He 
notes that air conditioning reimbursements were previously 
approved (by another VA prosthetics clinic),

It is not in dispute that the veteran has asthma which is 
service connected and lumbar degenerative disc disease which 
likewise is service connected, and that his treating 
physicians have stated that he requires a temperature 
controlled, dust-free, environment to avoid triggering an 
asthma attack (and prescribed air-conditioning).  The 
question presented is a legal one, i.e., whether these 
circumstances satisfy the requirements for establishing 
entitlement to reimbursement for automobile adaptive 
equipment.  

Under controlling law, VA (under prescribed regulations) 
shall provide, to eligible persons, financial assistance 
(including reimbursement) for the purchase of automobile 
adaptive equipment.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 
3.808.  Regulations provide that the Under Secretary for 
Health or designee determine that such [adaptive] equipment 
is deemed necessary for the safe operation of the vehicle.  
38 C.F.R. § 17.156  The definition of "adaptive equipment" 
includes air conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others.  38 U.S.C.A. § 3901; 38 C.F.R. § 17.157.  

To assist in determining necessity for adaptive equipment, 
the Under Secretary for Health has issued guidelines which 
are found in a VHA Handbook.  As they pertain to air 
conditioning, the guidelines provide that air conditioning 
may be furnished to eligible beneficiaries, when prescribed 
by a physician, who suffer from the following conditions 
[for]:  (1) spinal cord injuries; (2) neurological diseases 
when the condition of the individual is substantially 
worsened by exposure  to heat or humidity; and (3) 
amputation.  VHA Handbook at 1173.4.

Turning to the narrow issue that is the subject of this 
decision, it is noteworthy at the outset that the veteran's 
treating physicians have not prescribed air conditioning for 
one of the three listed conditions, i.e, spinal cord injury 
(although the veteran does have lumbar disc disease), 
neurological disease, or amputation.  Instead, it has been 
prescribed for asthma.  Applying these guidelines, the Under 
Secretary for Health's designee, a Prosthetics Clinic Chief, 
declined to certify that automobile air conditioning is 
necessary for the health and safety of the veteran or for the 
safe operation of the vehicle, and denied entitlement to 
reimbursement.  The question before the Board is whether the 
Under Secretary's designee has such discretion.  The Board 
finds that the law, 38 U.S.C.A. § 3902, and implementing 
regulations (expressly authorized in § 3902) assign to the 
Under Secretary for Health the authority to determine 
entitlement to automobile adaptive equipment under the 
various circumstances presented.  Because it involves medical 
judgment, any such determination by the Under Secretary for 
Health (or designee) must be given deference unless it 
presents inequities in that it violates law or regulation, or 
is inconsistent with the evidentiary record.  The Board finds 
in the instant case that the determination by the VA 
prosthetics clinic was in accordance with the facts shown and 
in compliance with applicable law, regulations, and 
guidelines.  

The Board notes the argument that the veteran was previously 
found entitled to reimbursement for automobile air 
conditioning (by another VA prosthetics clinic). There is no 
provision in any applicable law or regulation mandating that 
prior determinations regarding reimbursement for adaptive 
equipment should be a factor for consideration in a current 
determination on such matter.  

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Sabonis, supra.  
That is the situation here, and the veteran's claim of 
entitlement to reimbursement for the cost of air conditioning 
as automobile adaptive equipment must be denied.


ORDER

Entitlement to reimbursement for the cost of air conditioning 
as automobile adaptive equipment is denied. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


